DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and response filed on 12/9/2021 have been received and entered into the case. Claims 1-18 and 26-30 have been canceled. Claims 19-25 and 31-34 are pending, Claim 34 has been withdrawn, and Claims 19-25 and 31-33 have been considered on the merits, insofar as they read on the elected species of the combination of each of Lactobacillus delbrueckii, Virgibacillus halophilus, Azotobacter vinelandii, Clostridium pasteurianum, Paenibacillus chibensis, Streptomyces griseus, Pseudomonas sp., Pseudomonas putida, Bacillus sp., Bacillus amyloliquefaciens, Oceanobacillus oncorhynchi, Paenibacillus lautus, Bacillus licheniformis, Lactobacillus vini, Paenibacillus cookii, Bacillus subtilis, Lactobacillus buchneri, Bacillus megaterium, Acetobacter pasteurianus, Clostridium beijerinckii, Lactobacillus casei/paracasei, and Bacillus flexus (claim 19), this combination corresponds to a composition including microbes with 16S rDNA sequences corresponding to each of SEQ ID NOs: 3-24 (claim 31) and the combination of ATCC deposits PTA-123288 and PTA-123289 (claims 32 and 33), and pesticides. All arguments have been fully considered.

Withdrawn Objections
Objections are withdrawn in view of applicant’s amendments.

Withdrawn Rejections
Rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn in view of applicant’s submitted copies of the deposits.
Rejections under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, are withdrawn in view of applicant’s amendments.
Claims 19-25 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3-5, 12 and 14-18 of U.S. Patent No 11,066,341 B2 (referred to as the ‘341 patent) in view of Lopez-Cer-Vantes et al (WO 2011/157747 A2; 12/22/2011) are withdrawn in light of applicant’s filling of Terminal Disclaimer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 19-25 and 31-33 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 8-9, 14, 16, and 20 of U.S. Patent No 10,954,173 (referred to as the ‘173 patent) in view of Lopez-Cer-Vantes et al (WO 2011/157747 A2; 12/22/2011) and Kellog (US 2,853,416 A; 9/23/1958).
Claims 1, 4, 8-9, 14, 16, and 20 of the ‘173 patent recite a method comprising contacting soil, plants, plant parts, or seeds with a composition comprising microbes comprise each of Lactobacillus delbrueckii, Virgibacillus halophilus, Azotobacter vinelandii, Clostridium pasteurianum, Paenibacillus chibensis, Streptomyces griseus, Pseudomonas sp. Pseudomonas putida, Bacillus sp. Bacillus amyloliquefaciens, Oceanobacillus oncorhynchi, Paenibacillus lautus, Bacillus licheniformis, Lactobacillus vini, Paenibacillus cookii, Bacillus subtilis, Lactobacillus buchneri, Bacillus megaterium, Acetobacter pasteurianus, Clostridium beijerinckii, Lactobacillus casei/paracasei, and Bacillus flexus, this combination corresponds to a composition including microbes with 16S rDNA sequences corresponding to each of SEQ ID NOs: 3-24 and the combination of ATCC deposits PTA-123288 and PTA-123289.

‘173 patent does not teach the method comprises one or more of chitin, chitosan, glucosamine, and amino acids (claim 20), one or more of HYT B, HYT C, and HYT D (claim 21), a liquid fertilizer (claim 22), one or more pesticides (claim 23), and said microbes are activated prior to the contacting step (claim 24).
Lopez-Cer-Vantes teaches processes comprising treating soil, seeds, seedlings and/or plant foliage with microbial compositions alone or in combination with chitin, chitosan, glucosamine and/or amino acids (Abstract) to produce treated seeds, seedlings and plants (p.3 line 18-19), wherein said microbial compositions comprise Lactobacillus delbrueckii, Azotobacter vinelandii, Clostridium pasteurianum, Streptomyces sp., Pseudomonas sp., Bacillus sp., Bacillus amyloliquefaciens, Bacillus licheniformis, Bacillus subtilis, Bacillus megaterium, Clostridium beijerinckii, and Lactobacillus paracasei (Table 1, p.6 line 24-26). Said microbial compositions is preferably used with HYTb and HYTc (p.20 line 14-15). Nitrogen fertilizer is added to said microbial compositions (Table 6). Said microbial compositions are activated before being used in the processes (p.2 line 14-16). In addition, Kellog teaches pesticides are useful for treating soil and plants (col.2 line 52-56).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate one or more of chitin, chitosan, glucosamine, and amino acids, one or more of HYT B and HYT C, a liquid fertilizer, one or more pesticides, and to activate microbes before using in the process of treating soil, plants, or seeds, since such components are routinely incorporated in a method for treating soil, plants, or seeds, as evidenced by Lopez-Cer-Vantes and Kellog. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited references and routine practice to incorporate one or more of chitin, chitosan, glucosamine, and amino acids, one or more of HYT B and HYT C, a liquid fertilizer, one or more pesticides, and to activate microbes before using in the process of treating soil, plants, or seeds, with a reasonable expectation of success.

Claim 31 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-3 and 5-10 of co-pending Application No. 15/734,484 (referred to as the ‘484 application).

This is a provisional obviousness-type double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant argues that there has been significant administrative delay in issuance of claims in the pending application, therefore, through no fault of the Applicant, the claims in the later-filed application issued first, and that the Office must make a two-way obviousness determination in order to support a finding of obviousness-type double patenting of the pending claims over the ‘173 patent, no such showing has been made, and Applicant submits that two-way obviousness is not supported by the record.
These arguments are not found persuasive because a two-way test is to be applied only when the applicant could not have filed the claims in a single application and the Office is solely responsible for any delays. In the instant case, it is not clear on the record that the Office (the administrative process) is solely responsible for the delay. In addition, both rejected claims and claims 1, 4, 8-9, 14, 16, and 20 of the ‘173 patent recite a method comprising contacting soil, plants, plant parts, or seeds with a composition comprising microbes comprise each of Lactobacillus delbrueckii, Virgibacillus halophilus, Azotobacter vinelandii, Clostridium pasteurianum, Paenibacillus chibensis, Streptomyces griseus, Pseudomonas sp. Pseudomonas putida, Bacillus sp. Bacillus amyloliquefaciens, Oceanobacillus oncorhynchi, Paenibacillus lautus, Bacillus licheniformis, Lactobacillus vini, Paenibacillus cookii, Bacillus subtilis, Lactobacillus buchneri, Bacillus megaterium, Acetobacter pasteurianus, Clostridium beijerinckii, Lactobacillus casei/paracasei, and Bacillus flexus, this combination corresponds to a composition including microbes with 16S rDNA sequences corresponding to each of SEQ ID NOs: 3-24 and the combination of ATCC deposits PTA-123288 and PTA-123289.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651